        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


MEGAN MILO,

               Plaintiff,
                                                        Civil No. 18-cv-03145 (RDB)
       v.

CYBERCORE TECHNOLOGIES, LLC.,
et al.,

               Defendants.


     DEFENDANT NORTHROP GRUMMAN CORPORATION’S MEMORANDUM OF
      POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION TO PARTIALLY
                     DISMISS PLAINTIFF’S COMPLAINT

       Defendant Northrop Grumman Corporation (“NGC”) submits this Memorandum of

Points and Authorities in Support of its Motion to Partially Dismiss Plaintiff Megan Milo’s

Complaint. Specifically, the Court should dismiss Plaintiff’s hostile work environment claim

(Count I) for failure to state a claim upon which relief can be granted.

I.     INTRODUCTION

       In her Complaint, Plaintiff (“Milo”) alleges that Defendants CyberCore Technologies,

LLC (“CyberCore”) and NGC (collectively, “Defendants”) subjected her to a hostile work

environment on the basis of her sex (Count I), discriminated against her on the basis of her sex

(Count II), and retaliated against her for allegedly engaging in protected activity (Count III), all

in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”). Specifically, Plaintiff

alleges that Defendants harassed her and discriminated against her because she has a “female

gender identity” and “feminine gender expression,” and “is a woman who is transgender.”

       In this Motion, NGC moves to dismiss Plaintiff’s hostile work environment claim (Count

I) only. That is, Milo has not stated a claim upon which relief can be granted under the pleading
           Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 2 of 10



standards, as set forth in Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955 (2007) and Ashcroft v.

Iqbal, 129 S. Ct. 1937 (2009), because she has not alleged, with sufficient facts, that the conduct

about which she complains was “severe or pervasive.” Therefore, this count should be dismissed

as a matter of law. 1

II.       NOTICE

          A key aspect of this case will be whether Title VII covers employees who are

transgendered. Of note, the Supreme Court of the United States will soon decide whether to

grant certiorari in a trio of cases – Altitude Express v. Zarda, Bostock v. Clayton County,

Georgia, and R.G. & G.R. Harris Funeral Homes Inc. v. EEOC – which involve questions

whether Title VII’s existing prohibition against sex bias covers sexual orientation in the Zarda

and Bostock cases and gender identity in Harris. If the Court grants certioriari, NGC may file a

Motion to Stay pending the outcome of these cases because they would determine whether

Plaintiff is covered broadly by Title VII.

III.      STATEMENT OF RELEVANT FACTS 2

          A.       Plaintiff’s Allegations

          Plaintiff alleges that she jointly worked for CyberCore and NGC in Maryland. (Compl.

¶ 10). Plaintiff alleges that she began her employment with Defendants on or about December 1,

2012 as a Senior Software Engineer, and Defendants promoted her to Task Lead in February

2013. (Id. ¶¶ 37, 39). Milo had significant contact with employees from NGC, employees from

other subcontractors, and employees from the federal government. (Id. ¶¶ 43-44).




1
 Defendant does not move at this time to dismiss Plaintiff’s claim that she was terminated because of her
sex or gender and/or in retaliation for engaging in alleged protected activity (Counts II and III).
2
    Solely for purposes of this Motion, NGC treats Plaintiff’s factual allegations in the Complaint as true.
                                                        2
        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 3 of 10



       On or about March 28, 2013, Plaintiff began living as a female full-time. (Id. ¶ 40).

Shortly before this date, Defendants, as well as managers from the federal government, held a

meeting to explain to “everyone on the floor that she would be transitioning to the female sex,

that she would use ‘she’ and ‘her’ pronouns, and that she should be treated with dignity and

respect.” (Id. ¶ 55).

       In early April 2013, Plaintiff alleges that “Ms. Anderson” told her that her skirt was too

short and “bothering people,” while other female employees were allowed to wear shorter skirts.

(Id. ¶ 55(a)). In or around March 2013, Theresa Olson, a subcontractor of CyberCore, told

Plaintiff that she “hated” transgendered people because her ex-husband was transgendered. (Id.

¶ 55(b)). Three months later, in June 2013, Plaintiff reported this conversation to Brenda

Anderson, her supervisor at CyberCore, and to an NGC representative. (Id.).

       In or about June 2013, Plaintiff and a male coworker got into an argument, and Plaintiff

alleges that Ray Wise, the Office Manager, “corrected” her, but not the male coworker, and that

this issue later “showed up” on her Performance Improvement Plan (“PIP”). (Id. ¶ 55(c)).

       In September 2013, Alex Davis and Ms. Olson “misgendered” Plaintiff, and another

manager who witnessed the conversation suggested that Milo “lay low” and not complain to

management. (Id. ¶ 55(d)). Mr. Davis, however, later complained to Human Resources that he

was “walking on eggshells” around Plaintiff. (Id. ¶ 55(e)). Based on Mr. Davis’s complaint,

Defendants allegedly placed her on a 30-day probation and PIP. (Id. ¶ 55(f)). In part, the PIP

stated “interaction with coworkers is causing Megan to perform at a subpar level.” (Id. ¶ 55(h)).

       Defendants also informed Plaintiff that she: (a) should not complain in “public forums,”

(b) should treat all customers and coworkers with respect, and (c) “must extend the same




                                                3
        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 4 of 10



understanding and latitude of her coworkers that she expects for herself. The team is walking on

eggshells in fear of creating a perceived slight or offense.” (Id.)

        After 30 days had passed, Plaintiff was no longer on the PIP. (Id. ¶ 62). In February

2014, Mr. Davis again “misgendered” Plaintiff, and, in response, she “spoke” with him about it.

(Id. ¶ 63). Shortly thereafter, Defendants allegedly terminated Plaintiff’s employment because of

her “bad attitude.” (Id. ¶ 67).

IV.     STANDARD OF REVIEW

        Dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) is proper when a

complaint fails to state a claim upon which relief can be granted. Fed. R. Civ. P. § 12(b)(6).

When ruling on a motion to dismiss pursuant to Rule 12(b)(6), a court must accept the facts

alleged in the complaint as true. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

Overall, the function of Rule 12(b)(6) is to test the legal sufficiency of the complaint. Id. at

1134-1136. A court should grant a motion to dismiss when a plaintiff fails to plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 127 S. Ct. at 1974; Iqbal,

129 S. Ct. at 1959 (“[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has not shown – that the

pleader is entitled to relief.”) (internal quotations omitted).

V.      THE CONDUCT ABOUT WHICH PLAINTIFF COMPLAINS WAS NOT
        “SEVERE OR PERVASIVE,” AS A MATTER OF LAW

        To state a claim for hostile work environment based on sex or gender, Plaintiff must

allege that she was subjected to offending conduct that (1) was unwelcome, (2) was because of

her sex or gender, 3 (3) was sufficiently severe or pervasive to alter the conditions of her

employment and create an abusive working environment, and (4) was imputable to her employer.

3
 As noted above, if the Supreme Court holds that an employee who is transgendered is not covered by
Title VII, Plaintiff will be unable to establish the second element.
                                                   4
       Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 5 of 10



Evans v. Md. State Highway Admin., No. 18-cv-935, 2018 U.S. Dist. LEXIS 169866 (D. Md.

Oct. 2, 2018) citing Pueschel v. Peters, 577 F.3d 558, 564-65 (4th Cir. 2009). Here, assuming

Title VII coverage for the sake of argument, the Court should dismiss Plaintiff’s hostile work

environment claim (Count I) because she fails to allege with sufficient facts that Defendants

subjected her to “severe or pervasive” conduct, as a matter of law.

       “Title VII does not attempt ‘to purge the workplace of vulgarity.’” Hopkins v. Balt. Gas

and Elec. Co., 77 F.3d 745, 753 (4th Cir. 1996) (citing Baskerville v. Culligan Int’l Co., 50 F.3d

428, 430 (7th Cir. 1995)). Further, “[s]imple teasing, offhand comments, and isolated incidents

(unless extremely serious), do not amount to discriminatory changes in the terms and conditions

of employment.” Evans, 2018 U.S. Dist. LEXIS at *16. Indeed the “’severe and pervasive’

standard sets a relatively high bar—‘complaints premised on nothing more than rude treatment

by coworkers, callous behavior by one's superiors, or a routine difference of opinion and

personality conflict with one’s supervisor, are not actionable under Title VII.’” Bacchus v. Price,

No. 17-cv-1511, 2018 U.S. Dist. LEXIS 124131, at *19 (D. Md. July 25, 2018) quoting EEOC v.

Sunbelt Rentals, Inc., 521 F.3d 306, 315-316 (4th Cir. 2008).

       Courts evaluate the “severe or pervasive” element by considering all of the

circumstances, including the “frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee's work performance.” Harris v. Forklift Sys., 510 U.S. 17, 23 (1993).

       Here, Milo’s hostile work environment claim is premised on: (a) a few incidents of being

misgendered after her transition was announced (meaning, she was referred to as a “he”); (b)

being told her skirt was too short, (c) being told by a coworker that she hates trangendered

people because her ex-husband was transgendered, (d) getting into an argument with a coworker



                                                5
        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 6 of 10



(but the male coworker was not “corrected,” as she was), (e) being the subject of an internal

complaint because at least one individual believed he was “walking on eggshells” around

Plaintiff, and (f) being placed on a PIP. (Compl. ¶ 55).

       Simply put, these allegations fall far short of meeting the “severe or pervasive” standard,

as a matter of law. See Bacchus, 2018 U.S. Dist. LEXIS at *20-21 (“Here, Plaintiff has failed to

allege that she endured a hostile work environment. First, most of Plaintiff’s allegations,

including her loss of telework privileges, re-assignments, and receipt of unwarranted criticism,

fit squarely into the non-actionable category of merely callous behavior by one’s supervisors.”);

Grady v. McCarthy, No. 17-cv-1141, 2018 U.S. Dist. LEXIS 105417, at *66-67 (D. Md. June 22,

2018) (the “incidents alleged by Grady are sporadic and infrequent, rather than constant and

incessant. For example, Grady alleged that, during the course of 2014, she experienced the

anonymous placement of a photo of a bug on her chair, her supervisor’s verbal reprimand and

reference to her as a ‘trouble maker,’ the receipt of an email from a coworker, referring to her as

a ‘bitch and whore,’ and the modification of her computer to reference ‘NAE//: prayer ready’ are

insufficient to state a hostile work environment claim.”); Lim v. Azar, 310 F. Supp. 3d 588, 599

(D. Md. 2018) (“Here, Lim’s hostile work environment claim is based on the alleged denial of

his requests to change his preceptor, the setting of ‘bogus deadline[s]’ for submitting project

proposals, plagiarism of his work, derogatory statements about his competence and

professionalism, and ‘treating him as a jerk.’ SAC ¶¶ 72-78. These and the other allegations in

the Second Amended Complaint do not describe harassment that is severe or pervasive enough to

establish a hostile work environment.”).

       To adequately allege a hostile work environment claim under Twombly and Iqbal, a

plaintiff must meet a high bar. See Eckert v. Quality Assocs., No. 14-cv-1815, 2015 U.S. Dist.



                                                 6
        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 7 of 10



LEXIS 113775, at *16-17 (D. Md. Aug. 26, 2015) (an allegation that harasser “rub[bed] her

breasts up against” plaintiff when they worked in tight quarters did not state a claim for sexual

harassment); Ruffin v. Lockheed Martin Corp., 126 F. Supp. 3d 521, 529 (D. Md. 2015)

(plaintiff’s allegations that harasser “exposed his chest and made inappropriate body movements

towards her,” and told her she looked “like a piece of candy” does not state a plausible hostile

work environment claim); Mason v. Montgomery County, No. 13-cv-1077, 2015 U.S. Dist.

LEXIS 80933 (D. Md. June 23, 2015) (plaintiff failed to allege a hostile work environment based

on, among other allegations: he had to follow different and more arduous procedures to request

training; he was assigned to posts which were considered a dangerous assignment, when White

officers of the same rank as Plaintiff were assigned in a secured area; he was suspended and

placed on leave without pay when criminal charges were brought against him; and after he

notified his supervisors that the charges were dismissed, the Department refused to lift Plaintiff’s

suspension or grant his request to use his 350 hours of annual leave in lieu of being placed on

leave without pay; and the Department refused to reimburse him for the lost pay and benefits

after reinstatement); Khoury v. Meserve, 268 F. Supp. 2d 600, 614 (D. Md. 2003) (holding that a

plaintiff’s allegations that her supervisor “yelled at [her], told her she was incompetent, pushed

her down in her chair, and blocked the door to prevent [her] from leaving while he continued to

yell at her” were not sufficient to establish a hostile work environment claim). 4

       Parker v. Strawser Construction, Inc., 307 F. Supp. 3d 744 (S.D. Ohio 2018) is highly

instructive because, there, the Court recently considered whether a plaintiff, who is also

transgendered, adequately alleged a hostile work environment. There, plaintiff alleged:

4
  Compare with White v. BFI Waste Services, LLC, 375 F.3d 288, 297 (4th Cir. 2004) (finding racial
harassment where supervisors “repeatedly” called plaintiff and other black employees “boy, jigaboo,
nigger, porch monkey, Mighty Joe Young and Zulu warrior”); Spriggs v. Diamond Auto Glass, 242 F.3d
179, 182 (4th Cir. 2001) (finding racial harassment where supervisor “habitually called plaintiff
‘monkey,’ ‘dumb monkey,’ and ‘nigger’).
                                                 7
        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 8 of 10



        that she was ‘subjected to constant and continuing harassment due to her gender
        transition’; that Kelly ‘made repeated derogatory and discriminatory gender,
        gender identity, and transition comments and jokes’; that after she reported
        Kelly's harassment to Ernst, ‘Kelly's sexual harassment of Parker intensified’; that
        ‘Strawser’s harassment of Parker only intensified in 2013’; that she was sexually
        assaulted by Jordan, after which her co-workers harassed her for Jordan's
        termination; that ‘Ernst stated that he would treat Parker better if she performed
        sexual favors’; that she suffered ‘constant harassment and fear of physical abuse’;
        and that after she returned from suspension, ‘the harassment . . . did not cease’;
        (Doc. 10, Am. Compl. ¶¶ 56, 58, 68, 75, 102, 107, 115, 147).

Id. at 758. While the allegations in Parker are far more severe than the allegations in the instant

case, the Court was conflicted and noted her “allegations present a close[] case.” Id. (emphasis

added). The Court ultimately concluded that at the “early pleading stage,” plaintiff had

sufficiently alleged a hostile work environment on the basis of her transgender status. Id. By

contrast, the case at bar is not even a close call.

        Vernon v. Allied Barton Security Services, No. 10-cv-00167, 2013 U.S. Dist. LEXIS

82502 (M.D. Tenn. June 12, 2013) is also instructive. There, plaintiff claimed that a District

Manager complained about plaintiff’s manner of dress and uttered the derogatory term “dyke.”

The Court held that plaintiff failed to establish that the manager’s conduct was severe or

pervasive. Specifically, the plaintiff believed the following conduct constituted severe or

pervasive conduct:

        Wagner (1) using the term ‘dyke’ and asking Plaintiff about her sexual
        preferences; (2) telling Vernon he wanted to make sure she was not a ‘dyke’ like
        the last Assistant Account Manager; (3) telling Vernon that he had told Laury that
        she was not a ‘dyke’; (4) asking whether Vernon was married or had a boyfriend;
        (5) telling Vernon she needed ‘to start dressing more feminine, ‘dress like a girl’
        and ‘show off [her] legs’; and (6) ‘several times a week’ looking out the window
        at an adjacent transgender reassignment clinic and speculating whether the
        individuals coming and going were male or female.

Id. at *27-28. The Court held that “these statements identified by Vernon, if made, do not rise to

the level of an abusive or sexually harassing workplace, as that concept has been understood in

the law.” Id. at *29. If those allegations fall short of establishing a hostile work environment,
                                                      8
        Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 9 of 10



the allegations in this case must, as well.

        Heller v. Columbia Edgewater Country Club, 195 F. Supp. 2d 1212 (D. Or. 2002)

provides an example of when a plaintiff, who was a gay female, was able to sufficiently establish

a hostile work environment based on the following specific, severe and pervasive derogatory

comments made by her supervisor, among others, over a nine-month period:

            • Asked Plaintiff questions such as: “Do you wear the dick in the relationship?”
              and, “Are you the man?”

            • Commented on her “faggy shoes,” which plaintiff construed as a reference to
              plaintiff wearing “men’s shoes.”

            • Referred to plaintiff as “fag,” “faggy,” and “homo,” or stated “thought that was a
              fag thing,” “that’s just a homo thing,” or “Oh, you’re just a homo.”

            • After a second employee disclosed that he was gay, the manager asked plaintiff,
              “Did you rub off on him?” When Heller started to walk past Cagle in the kitchen,
              Cagle allegedly exclaimed, “Stay away from me because it might rub off on me,”
              and “No, no, don’t come near me.”

            • When the second employee bleached his hair (similar to plaintiff’s hair), the
              manager remarked to plaintiff, “It must be a fag thing.”

            • Both openly gay employees worked on the night crew. The manager became
              critical of that crew, making statements such as, “What happens here at night?
              Just one big fag party?”

Id. at 1217-1218. In stark contrast, a similar series of facts is not present in this case at all.

        Accordingly, the Court should dismiss Plaintiff’s hostile work environment claim (Count

I) because she fails to state a claim upon which relief can be granted.

V.      CONCLUSION

        Based on the foregoing, Defendant Northrop Grumman Corporation respectfully requests

that the Court grant its Motion to Partially Dismiss Plaintiff’s Complaint, as set forth in the

attached proposed Order.




                                                   9
Case 1:18-cv-03145-SAG Document 23-1 Filed 12/13/18 Page 10 of 10



                                 Respectfully submitted,

                                 /s/ Steven E. Kaplan
                                 Joseph P. Harkins (Bar No. 14007)
                                 Steven E. Kaplan (Bar No. 16531)
                                 LITTLER MENDELSON, P.C.
                                 815 Connecticut Avenue, N.W.
                                 Suite 400
                                 Washington, DC 20006
                                 (202) 842-3400 Telephone
                                 (202) 842-0011 Facsimile
                                 jharkins@littler.com
                                 skaplan@littler.com

                                 Counsel for Defendant
                                 Northrop Grumman Corporation




                               10
